Citation Nr: 1736446	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-32 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected osteoarthritis of the right knee.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In August 2015, the Veteran testified at a videoconference hearing before the Undersigned.  A transcript of these proceedings is associated with the electronic record.  The issues on appeal were correctly identified, and the Veteran's testimony as to symptoms was elicited at the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his bilateral knee disability has worsened since his last examination in September 2013.  (See Hearing Transcript p. 7).  In light of this assertion of worsening, a remand for a contemporaneous examination is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Relevant, ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Obtain any VA treatment records that have not already been associated with the claims file.

2.  After the above development is completed, arrange for an examination, with an appropriate examiner, to determine the severity of the Veteran's service-connected left and right knee disability.  The examiner must review the claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history, the examiner should provide an opinion as to the current severity of his service-connected left and right knee disability.  Any indicated tests or studies (specifically including range of motion studies) should be completed, with notation of all further limitations due to factors such as pain, fatigue, weakness, use, etc.

3.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







